14-4446-L
     Nnewi Union New York Tri-State, Inc. v. Nnewi USA, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of December, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PIERRE N. LEVAL,
 8                GUIDO CALABRESI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       NNEWI UNION NEW YORK TRI-STATE, INC.,
13                Plaintiff-Appellant,
14
15                    -v.-                                               14-4446-L
16                                                                       15-206-Con
17       NNEWI USA, INC., NNEWI USA, NEW YORK,
18       INC.,
19                Defendants-Appellees.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        Ositadinma Benjamin Okeke, Law
23                                             Office of O. Benjamin Okeke,
24                                             Brooklyn, NY.
25
26       FOR APPELLEE:                         Yoram Nachimovsky, Yoram
27                                             Nachimovsky, PLLC, New York, NY.
28

                                                  1
 1        Appeal of a denial of a preliminary injunction by the
 2   United States District Court for the Eastern District of New
 3   York (Chen, J.).
 4
 5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 6   AND DECREED that the judgment of the district court be
 7   AFFIRMED.
 8
 9        Nnewi Union New York Tri-State, Inc. (“Tri-State”)
10   appeals from the order of the United States District Court
11   for the Eastern District of New York (Chen, J.) denying Tri-
12   State’s motions for a temporary restraining order and
13   preliminary injunction against Nnewi USA, Inc. (“NUSA”) and
14   Nnewi USA, New York, Inc. (“NNY”). We assume the parties’
15   familiarity with the underlying facts, the procedural
16   history, and the issues presented for review.
17
18        This case concerns a dispute among three domestic non-
19   profit organizations with ties to Nnewi, Nigeria. NUSA is
20   an umbrella organization for Nnewi-related organizations in
21   the United States. Tri-State and NNY are Nnewi-related
22   organizations based in the New York City metropolitan area.
23   From 1998 until 2013, Tri-State was the local chapter for
24   NUSA; since 2013, NUSA’s local chapter has been NNY. Tri-
25   State’s lawsuit arises out of its displacement as NUSA’s
26   local affiliate.
27
28        On November 24, 2014, Tri-State sought a temporary
29   restraining order and preliminary injunction. Two days
30   later, the Honorable William F. Kuntz, III, sitting as the
31   Miscellaneous Judge, denied both after concluding that Tri-
32   State had “failed to establish the prerequisites for
33   injunctive relief” because it had not shown (i) it was
34   “likely to suffer irreparable injury if such relief is
35   denied,” (ii) there was “a likelihood of success on the
36   merits,” or (iii) the “balance of hardships tip[] decidedly”
37   in its favor. On December 22, 2014, Tri-State once again
38   sought a temporary restraining order and preliminary
39   injunction, filing a nearly identical motion to the one
40   submitted a month prior. Once again, with the Honorable
41   Pamela K. Chen sitting as the Miscellaneous Judge, Tri-
42   State’s two motions were denied. Judge Chen denied the
43   motion because a “nearly identical motion” had already been
44   denied and was now being “essentially re-filed.” Tri-State
45   appealed.
46


                                  2
 1        In its appeal from Judge Chen’s ruling, Tri-State
 2   argues that Judge Kuntz’s denial of its application failed
 3   to “state the findings and conclusions that support its
 4   action,” as required by Rule 52(a) of the Federal Rules of
 5   Civil Procedure. Tri-State argues that because Judge
 6   Kuntz’s ruling was deficient, Judge Chen could not have
 7   relied on it. We review the district court’s denial of a
 8   preliminary injunction for abuse of discretion. New York
 9   Progress and Protection PAC v. Walsh, 733 F.3d 483, 486 (2d
10   Cir. 2013). “Such an abuse occurs when the district court
11   bases its ruling on an incorrect legal standard or on a
12   clearly erroneous assessment of the facts.” Bronx Household
13   of Faith v. Bd. of Educ. of City of N.Y., 331 F.3d 342, 348
14   (2d Cir. 2003).
15
16        Judge Chen stated the findings and conclusions that
17   justified her ruling, which were that essentially the same
18   motion had already been denied by Judge Kuntz. A party that
19   is dissatisfied with the denial of a preliminary injunction
20   may appeal the denial under 28 U.S.C. § 1292(a)(1), but is
21   not at liberty to resubmit the same application to a
22   different judge, hoping for a different result.
23
24        As for the merits of the district court’s order denying
25   Tri-State’s motions for a temporary restraining order and
26   preliminary injunction, we discern no abuse of discretion.
27
28        Accordingly, and finding no merit in Tri-State’s other
29   arguments, we hereby AFFIRM the order of the district court.
30
31                              FOR THE COURT:
32                              CATHERINE O’HAGAN WOLFE, CLERK
33




                                  3